TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2022



                                       NO. 03-21-00529-CV


                                  Christina Yacopino, Appellant

                                                  v.

                                      Paul Waters, Appellee




  APPEAL FROM THE COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
              AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on September 8, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.